DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Regarding claim 28, the claim is objected to for the following reasons:
Lines 4-14 recites “a controller configured to…based on a type of data write processing,” of which this entire limitation appears to be one run-on sentence and contains various minor grammatical errors. To aid the reading public, Examiner suggests amending this limitation to: “a controller configured to set a setting to a first write setting or a second write setting, wherein the performs from the cache area into the storage area by transmittinq an instruction to write data to the nonvolatile semiconductor storage device a first number of times and a second write setting performs from the cache area into the storage area by transmitting asecond instruction to write data to the nonvolatile semiconductor storage device a second number of times larger than the first number of times, ”
Lines 15-17 recites “wherein the controller sets the second write setting in the nonvolatile semiconductor storage device in a case where the type is update of firmware of the apparatus” wherein the phrase “in a case where” is interpreted as a contingent phrase. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). It is requested that such contingent phrasing, even in the apparatus claim, be amended to “in response to determining” or “responsive to determining”. For example, the limitation in full should be --wherein the controller sets the setting to the second write setting in the nonvolatile semiconductor storage device in response to determining the type of the data write processing is an update of firmware of the apparatus--.
Claim 33 recites substantially similar subject matter to that of claim 28, thus, are also objected so for the same reasons as claim 28 as discussed above. 
The claim numbering appears to inadvertently skip over claim 47. The claims are to be renumbered as follows:
Claim 48 should be renumbered as claim 47.
Claim 49 should be renumbered as claim 48.
Claim 50 should be renumbered as claim 49.
Allowable Subject Matter
Claims 28, 30-33 and 35-49 would be allowable if rewritten or amended in to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a controller configured to set a first write setting for performing storage processing of causing the nonvolatile semiconductor storage device to store data stored in the cache area into the storage area by transmittinq an instruction to write data to the nonvolatile semiconductor storage device a first number of times or a second write setting for performing storage processing of causinq the nonvolatile semiconductor storaqe device to store data stored in the cache area into the storage area by transmitting an instruction to write data to the nonvolatile semiconductor storage device a second number of times larger than the first number of times, in the nonvolatile semiconductor storage device based on a type of data write processing, wherein the controller sets the second write setting in the nonvolatile semiconductor storage device in a case where the type is update of firmware of the apparatus,” is not taught by the prior art of record. 
The closest prior art of record is Yoshida (US 2018/0335981 A1) and Benhase (US 2015/0040135 A1). Yoshida teaches a firmware revision (i.e., update) process that does not disturb operation and execution of other various kinds of processing from the system. Yoshida teaches that after it has been determined that a data write processing type is a firmware update, the firmware can be device into a plurality of pieces and a command is issued each time an update of a divided piece of firmware to a non-transitory memory ends. This method of dividing the firmware into pieces and transmitting a plurality of instructions is referred to as asynchronous processing. However, in Yoshida, the setting to an asynchronous setting only occurs after a synchronous command processing ends and a predetermined time has not elapsed. That is in Yoshida, synchronous command processing is prioritized only where there is time remaining, does the controller sets the setting to the asynchronous write setting and sends the instructions multiple times. Therefore, Yoshida does not fully disclose wherein the controller sets the second write setting in the nonvolatile semiconductor storage device in a case where the type is update of firmware of the apparatus nor that the plurality of instructions causes data stored in the cache area into the storage area by transmitting an instruction to write data to the 
Claim 33 recites substantially similar limitations as claim 28 and would therefore be allowable under the same rationale as claim 28 as outlined supra. Claims 35-43 depends upon claim 33, thus, would also be allowable under the same rationale.  

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139